Citation Nr: 1027654	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-38 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for a left shoulder disorder, 
to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	K. Eagle, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from June 1966 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The Veteran had a hearing with the undersigned in April 2010.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The competent medical evidence of record suggests that the 
Veteran experiences idiopathic frozen shoulder syndrome in his 
left shoulder; the record contains uncontroverted medical 
opinions, both private and VA, which find a nexus, be it causal 
or by aggravation, between service-connected diabetes mellitus 
and the left shoulder disorder.  


CONCLUSION OF LAW

Service connection for a left shoulder disability, to include as 
secondary to service-connected diabetes mellitus, is warranted.  
38 U.S.C.A. §§  1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for a left 
shoulder disorder.  Therefore, no further development is needed 
with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a nonservice- connected 
disability caused by a service-connected disability.  See Allen 
v. Brown, 7 Vet.App. 439 (1995).

Analysis

The Veteran contends that he developed frozen shoulder syndrome 
in his left shoulder as a result of his service-connected 
diabetes.  Specifically, he asserts that diabetes either caused 
directly, or aggravated his frozen shoulder syndrome beyond the 
natural course of the disease process.  He does not contend that 
his left shoulder condition began in service.  

A review of the claims file does indicate a diagnosis of frozen 
shoulder syndrome in the left shoulder.  A VA examination report, 
dated in January 2009, stated that medical literature indicated 
that "patients with diabetes mellitus, low pain thresholds, and 
poor compliance to exercise therapy were at the greatest risk for 
developing" frozen shoulder syndrome.  While the examiner is not 
unequivocal in her conclusions, she does state that if the 
Veteran's shoulder syndrome was idiopathic, it would be at least 
as likely as not related to service-connected diabetes mellitus.  

Prior to the VA examination, the Veteran submitted a letter from 
a private VA orthopedic surgeon.  The letter, dated in October 
2008, indicates that the private surgeon had cared for the 
Veteran for the previous nine months, and that there was frozen 
shoulder syndrome bilaterally.  The doctor went on to opine that 
diabetes mellitus has "historically been shown" to cause frozen 
shoulder syndrome, and that it was likely the cause of the 
Veteran's shoulder problems.

Given that the VA examination states that there is a possibility 
of a nexus between diabetes and the frozen shoulder syndrome, and 
that the October 2008 private opinion specifically links the 
condition to the Veteran's diabetes, the Board can safely 
conclude that the competent medical evidence supports a finding 
that there is some relationship between the two disorders.  The 
RO, in issuing the statement of the case, took notice of part of 
the VA examiner's opinion where she stated that she did not 
believe that the diabetes "caused the frozen shoulder."   The 
RO did not properly note, however, that the examiner went on to 
state that if the condition was idiopathic, it would be as likely 
as not for there to be some relationship (presumably aggravating) 
between frozen shoulder syndrome and diabetes.  Given that the 
October 2008 private opinion makes an unequivocal link between 
the two conditions, the Board can assume that the nature of the 
frozen shoulder syndrome is indeed idiopathic, and does have some 
relationship, be it causal or by aggravation, to service-
connected diabetes.  

As the competent medical evidence of record supports a nexus 
between service-connected diabetes and left frozen shoulder 
syndrome, the requirements for service connection on a secondary 
basis have been met.  As such, the claim is granted.  See 
38 C.F.R. § 3.10.  


ORDER

Entitlement to service connection for a left shoulder disorder, 
to include as secondary to service-connected diabetes mellitus is 
granted.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


